Citation Nr: 0834371	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-43 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to May 
1947 and from July 1949 to September 1952.  He is the 
recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran, his spouse, and 
his son testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007.  A transcript of the hearing is associated with the 
claims file.  

The Board observes that the veteran's original service 
connection claim was denied in June 1987.  In January 2004, 
he filed an application to reopen the claim, which was denied 
in a September 2003 rating decision.  Thereafter, in March 
2004, the veteran supplied additional evidence for 
consideration, and the issue was readjudicated in an April 
2004 rating decision.  The veteran then filed a timely notice 
of disagreement (NOD).  Although the veteran specifically 
addressed the April 2004 rating decision in his NOD, the NOD 
was also timely with the September 2003 rating decision.  
Therefore, the Board determines that the September 2003 
rating decision is the decision on appeal.  See Jennings v. 
Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and 
subject to a motion to reopen only after the period for 
appeal has run, and any interim submissions before finality 
must be considered by the VA as part of the original claim).

The claim was certified to the Board as entitlement to 
service connection for arthritis of the left leg.  However, 
the Board finds that the veteran's actual current diagnosis, 
discussed herein, is arthritis of the left knee only.  
Therefore, the Board has recharacterized the issue as 
reflected on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDING OF FACT

Arthritis of the left knee was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSION OF LAW

Arthritis of the left knee was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in June 2003 and July 2003, prior to the 
initial unfavorable AOJ decision issued in September 2003.  
Additional letters were sent in December 2004, November 2007, 
February 2008, and April 2008.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in June 2003 informed the 
veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, the first notice the 
veteran received was dated in November 2007.  The Board 
acknowledges the defective timing of this notice.  However, 
as the Board herein concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the assignment of a disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.
VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  Morning reports from the veteran's 
unit, the veteran's service separation examinations dated in 
April 1947 and September 1952, VA medical records, private 
medical records, and the report of a June 2008 VA examination 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim. 

The Board notes that, other than the aforementioned 
separation examinations, the veteran's service treatment 
records are unavailable, apparently due to the fire in the 
St. Louis record repository in 1973.  The Board acknowledges 
that, in cases where some or all of the veteran's service 
medical records are unavailable, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

The veteran contends that he suffered a left leg injury and 
was diagnosed with arthritis of the left knee in service.  
Therefore, he contends that service connection is warranted 
for arthritis of the left knee.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the veteran is 
entitled to the consideration of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Nevertheless, in this case, although the veteran has combat 
experience, he has not indicated that his left knee injury 
occurred during combat.  Rather, he has stated that he 
injured his left leg during training maneuvers at an air 
base.  Thus, § 1154(b) is not applicable, and additional 
evidence is required to substantiate that the injury 
occurred.  

As discussed above, the veteran's service treatment records 
are not available.  Morning reports reveal that the veteran 
was seen at Tokyo General Hospital in January 1950, April 
1950, and July 1950.  However, they do not provide any 
information relevant to the veteran sustaining an injury to 
his left leg during service.
The veteran's September 1952 service separation examination 
documents only a history of frostbite, malaria, and 
hepatitis.  The examination specifically states that there 
were no operations, serious injuries, or other illnesses.  
Thus, service records do not provide evidence in support of 
the veteran's contentions as to an in-service injury.  

Post-service, medical records demonstrate a diagnosis of 
osteoarthritis of the left knee.  In this regard, the Board 
notes that a January 2004 imaging study showed mild 
osteoarthritis, and an August 2004 orthopedic consult and the 
June 2008 VA examination document a diagnosis of degenerative 
joint disease and osteoarthritis of the left knee, 
respectively.  Thus, the Board finds that there is a current 
diagnosis of arthritis of the left knee.

Nevertheless, there is no competent and probative evidence 
relating the veteran's current left knee disorder to his 
claimed injury in military service.  Generally, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

With this in mind, the Board observes that there is no 
competent evidence that the veteran developed arthritis of 
the left knee to a compensable degree within one year of 
service discharge.  The veteran and his spouse have testified 
that the veteran experienced swelling of the left knee 
sometime in 1953, the first year after service discharge.  
However, as indicated, this testimony is competent evidence 
with regard to the symptom itself, but not with regard to 
diagnosis.  Thus, presumptive service connection is not 
warranted for arthritis of the left knee.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to direct service connection, the Board 
acknowledges the statements of the veteran, his spouse, and 
his son with regard to continuity of symptomatology of a left 
knee disorder the veteran allegedly experienced since the 
initial injury in service.  As discussed, laypersons may 
speak to symptomology.  Still, such statements are subject to 
a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992).  In this case, the Board finds that 
these lay statements are not credible and carry no probative 
weight.  

The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence, but must consider the 
credibility of the lay evidence in and of itself.  Buchanan 
v. Nicholson, 451 F3d. 1331 (2006).  Lay statements indicate 
that the veteran treated his left knee with home remedies for 
50 years after service.  Nevertheless, the Board notes that 
post-service medical records reveal that the veteran did seek 
medical treatment for several other ailments during that 
time.
  
The earliest medical evidence of record is dated in February 
1989.  Private treatment records reveal that, since that 
time, the veteran has undergone surgery on his left leg for 
vascular disorders twice.  Additionally, he was treated for 
coronary artery disease, multiple gastrointestinal disorders, 
left elbow olecranon bursitis, a left wrist injury, and back 
and neck pain.  However, the record does not reflect that the 
veteran complained about or sought treatment for arthritis of 
the left knee at any time prior to March 2002.  The Board is 
aware of the testimony of the veteran and his son that Dr. JM 
had, apparently prior to March 2002, diagnosed and treated 
the veteran's arthritis of the left knee.  Nevertheless, the 
Board observes that the records of Dr. JM, dated between 
February 1989 and May 1995, do not demonstrate that Dr. JM 
treated the veteran for a left knee disorder or even noted 
such disorder by history.  

The simple fact that the veteran did not seek treatment for 
arthritis of the left knee does not lead to a finding that 
his claims as to continuity of symptomatology are not 
credible.  Id.  Still, the absence of evidence for almost 50 
years after service constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
post-service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (en banc).  More importantly, given that the 
veteran sought treatment for multiple disorders, to include 
several musculoskeletal disorders, from February 1989 onward, 
the Board finds it unlikely that he would not have sought 
treatment for a long-standing left knee disorder prior to 
March 2002.  Therefore, the Board determines that the lay 
statements with regard to the veteran's continuity of 
symptomatology of a left knee disorder post-service are not 
credible when viewed in the context of the entire record.  
Accordingly, the Board affords these statements no probative 
weight.     

The Board notes a comment in an April 2004 VA treatment 
record that the veteran had had left knee pain since the 
1950s.  However, this statement appears to only be a 
reflection of the report of the veteran, rather than a 
statement of direct knowledge of a history of symptoms and 
treatment.  

Further, the Board observes that the veteran was afforded a 
VA examination in June 2008.  After review of the claims file 
and physical examination of the veteran, the examiner noted 
that he had no records to substantiate the in-service injury.  
Thus, the examiner concluded that he could not resolve the 
question of a nexus between the veteran's current left knee 
arthritis and his military service without resorting to mere 
speculation.  Under VA regulations and Court decisions, 
service connection may not be based on pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2007); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Consequently, there is no competent and probative 
evidence that provides a causal nexus between the veteran's 
current left knee disorder and his military service.  Lacking 
such evidence, service connection is not warranted on a 
direct basis.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for arthritis of the left knee.  Therefore, his 
claim must be denied.


ORDER

Service connection for arthritis of the left knee is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


